AO 245B (Rey. 11/16) Judgment in a Criminal Case

 

 

 

 

 

 

Sheet 1
UNITED STATES DISTRICT COURT
District of Massachusetts
UNITED STATES OF AMERICA JUDGMENT IN A CRIMINAL CASE
V. )
FRANCISCO CUXUM ALVARADO Case Number: 1: 19 CR 10171 - 1 - IT

USM Number: 01595-138
) Cara McNamara
) Defendant's Attomey

THE DEFENDANT:

[A pleaded guilty to count(s) 1

C1 pleaded nolo contendere to count(s)

which was accepted by the court.
C] was found guilty on count(s)
after a plea of not guilty.
The defendant is adjudicated guilty of these offenses:
Title & Section Nature of Offense Offense Ended Count
8 U.S.C. § 1326(a) Unlawful Reentry of Deported Alien 04/30/19 1
The defendant is sentenced as provided in pages 2 through 4 of this judgment. The sentence is imposed pursuant to

the Sentencing Reform Act of 1984,

C) The defendant has been found not guilty on count(s)

OC Count(s) Cis  (CJare dismissed on the motion of the United States.

 

_,,_ It is ordered that the defendant must notify the United States attorney for this district within 30 days of any change of name, residence,
or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to pay restitution,
the defendant must notify the court and United States attorney of material changes in economic circumstances.

12/20/2019

 

Date of Imposition of Judgment

ea . Say
Jolin. J plein

 

Signature of Judge

Indira Talwani,
U.S. District Judge

 

Name and Title of Judge

12/20/2020

 

Date
AO 245B (Rev. 11/16) Judgment in Criminal Case
Sheet 2 — Imprisonment

Judgment — Page 2 of
DEFENDANT: FRANCISCO CUXUM ALVARADO

CASE NUMBER: 1:19 CR 10171 -1 -IT

IMPRISONMENT

The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total
term of: 6 month(s)

time that has already been served.

1 The court makes the following recommendations to the Bureau of Prisons:

¥] The defendant is remanded to the custody of the United States Marshal.

C The defendant shall surrender to the United States Marshal for this district:
0D at Oam OO pm. on
Cas notified by the United States Marshal.

 

() The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:

C) before 2 p.m. on

 

C1 as notified by the United States Marshal.

C1) as notified by the Probation or Pretrial Services Office.

 

 

 

RETURN
I have executed this judgment as follows:
Defendant delivered on to
a , with a certified copy of this judgment.
UNITED STATES MARSHAL
By

 

DEPUTY UNITED STATES MARSHAL
AO 245B (Rev. 11/16) Judgment in a Criminal Case
Sheet 5 — Criminal Monetary Penalties

Judgment — Page Oo of 4
DEFENDANT: FRANCISCO CUXUM ALVARADO

CASE NUMBER: 1:19 CR 10171 -1  -IT
CRIMINAL MONETARY PENALTIES

The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6,

Assessment JVTA Assessment* Fine Restitution
TOTALS $ 100.00 $ $ 3
The determination of restitution is deferred until - An Amended Judgment in a Criminal Case (AO 245C) will be entered

after such determination.
(1) The defendant must make restitution (including community restitution) to the following payees in the amount listed below.

If the defendant makes a partial payment, each payee shall receive an appre ae Fee ortioned payment, unless specified otherwise in

the priority order or percentage payment column below. However, pursuant to 18 U.S.C. § 3664(1), all nonfederal victims must be paid
before the United States is paid.

Name of Payee Total Loss** Restitution Ordered Priority or Percentage

 

 

 

TOTALS $ 0.00 § 0.00

12 PR

Restitution amount ordered pursuant to plea agreement $

C] The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the

fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on Sheet 6 may be subject
to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

(1) _ The court determined that the defendant does not have the ability to pay interest and it is ordered that:
LC) the interest requirement is waived forthe (] fine (1 restitution.

C theinterest requirement forthe fine 1 restitution is modified as follows:

* Justice for Victims of Trafficking Act of 2015, Pub. L. No, 114-22.

** Findings for the total amount of losses are required under Chapters 109A, 110, 110A, and 113A of Title 18 for offenses committed on or
after September 13, 1994, but before April 23, 1996.
AO 245B (Rev. 11/16) Judgment in a Criminal Case
Sheet 6 — Schedule of Payments

 

Judgment — Page 7 of 4
DEFENDANT: FRANCISCO CUXUM ALVARADO
CASENUMBER: 1:19 CR 10171 -1 -IT
SCHEDULE OF PAYMENTS

Having assessed the defendant’s ability to pay, payment of the total criminal monetary penalties is due as follows:
A Lump sum payment of § _ 100.00 due immediately, balance due

0 _sonot later than » or

O inaccordancewih J C, OF D, 3 £,or OD F below; or
B (1 Payment to begin immediately (may be combined with OC, OD,or (CF below); or
C (Payment in equal (e.g., weekly, monthly, quarterly) installments of $ over a period of

(e.g., months or years), to commence (e.g., 30 or 60 days) after the date of this judgment; or

D (C1 Payment in equal (e.g., weekly, monthly, quarterly) installments of $ over a period of

(e.g., months or years), to commence (e.g., 30 or 60 days) after release from imprisonment to a
term of supervision; or

E ( Payment during the term of supervised release will commence within (e.g., 30 or 60 days) after release from
imprisonment. The court will set the payment plan based on an assessment of the defendant's ability to pay at that time; or

F Special instructions regarding the payment of criminal monetary penalties:

Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary penalties is due during
the period of imprisonment. All criminal monetary penalties, except those payments made through the Federal Bureau of Prisons’ Inmate
Financial Responsibility Program, are made to the clerk of the court.

The defendant shall receive credit for ali payments previously made toward any criminal monetary penalties imposed.

O Joint and Several

Defendant and Co-Defendant Names and Case Numbers (including defendant number), Total Amount, Joint and Several Amount,
and corresponding payee, if appropriate.

(1 =‘ The defendant shall pay the cost of prosecution.

O

The defendant shall pay the following court cost(s):

(1 The defendant shall forfeit the defendants interest in the following property to the United States:

Payments shall be applied in the following order: (1) assessment, (2) restitution principal, (3) restitution interest, (4) fine principal, (5) fine
interest, (6) community restitution, (7) JVTA assessment, (8) penalties, and (9) costs, including cost of prosecution and court costs.
AO 245B (Rev, 11/16) Judgment in a Criminal Case

DEFENDANT:

Attachment (Page 1) — Statement of Reasons

Francisco Cuxum Alvarado

CASE NUMBER: 1:19CR10171-1-IT
DISTRICT:

I.

III.

Massachusetts

STATEMENT OF REASONS
(Not for Public Disclosure)

Sections f, I, IH, IV, and VII of the Statement of Reasons form must be completed in all felony and Class A misdemeanor cases.

COURT FINDINGS ON PRESENTENCE INVESTIGATION REPORT

A. O
B.

The court adopts the presentence investigation report without change.

The court adopts the presentence investigation report with the following changes. (Use Section VIII if necessary)
(Check all that apply and specify court determination, findings, or comments, referencing paragraph numbers in the presentence report.)

O Chapter Two of the United States Sentencing Commission Guidelines Manual determinations by court: (riefty
summarize the changes, including changes to base offense level, or specific offense characteristics)

O Chapter Three of the United States Sentencing Commission Guidelines Manual determinations by court: (briefly
summarize the changes, including changes to victim-related adjustments, role in the offense, obstruction of justice, multiple counts, or
acceptance of responsibility)

O Chapter Four of the United States Sentencing Commission Guidelines Manual determinations by court: (briefly
summarize the changes, including changes to criminal history category or scores, career offender status, or criminal livelikocd determinations)

4 = Additional Comments or Findings: (include comments or factual findings concerning any information in the presentence report,

including information that the Federal Bureau of Prisons may rely on when it makes inmate classification, designation, or programming
decisions; any other rulings on disputed portions of the presentence investigation report; identification of those portions of the report in dispute
but for which a court determination is unnecessary because the matter will not affect sentencing or the court will not consider it)

Delete ist sentence of J 15; delete JJ 25-43.

The record establishes no need for a presentence investigation report pursuant to Fed.R.Crim.P. 32.
Applicable Sentencing Guideline: (ifmore than one guideline applies, list the guideline producing the highest offense level)

COURT FINDING ON MANDATORY MINIMUM SENTENCE (Check ail that apply)

A. O
B. O
Cc Oo

One or more counts of conviction carry a mandatory minimum term of imprisonment and the sentence imposed is at or
above the applicable mandatory minimum term.

One or more counts of conviction carry a mandatory minimum term of imprisonment, but the sentence imposed is below
a mandatory minimum term because the court has determined that the mandatory minimum term does not apply based on:

O findings of fact in this case: (Specify)

O _ substantial assistance (18 U.S.C. § 3553{e))
O the statutory safety valve (18 U.S.C. § 3553(f))

No count of conviction carries a mandatory minimum sentence.

COURT DETERMINATION OF GUIDELINE RANGE: (BEFORE DEPARTURES OR VARIANCES)
Total Offense Level: 6

 

 

 

Criminal History Category: |

Guideline Range: (after application of §5GI.1 and §5G1.2) 0 to § months
Supervised Release Range: 0 to 1 years

Fine Range: $ _1,000 to $ 9,500

 

Zi Fine waived or below the guideline range because of inability to pay.
AO 245B (Rev. 11/16) Judgment in a Criminal Case Not for Public Disclosure

Attachment (Page 2) — Statement of Reasons

DEFENDANT: Francisco Cuxum Alvarado
CASE NUMBER: 1:18CR10171-1-IT
DISTRICT:

Massachusetts

STATEMENT OF REASONS

IV. GUIDELINE SENTENCING DETERMINATION (Cieck all thas apply)

0 OOF O88 OOF O O0OO00

A. @ The sentence is within the guideline range and the difference between the maximum and minimum of the guideline range
does not exceed 24 months.

B. O The sentence is within the guideline range and the difference between the maximum and minimum of the guideline range
exceeds 24 months, and the specific sentence is imposed for these reasons: (Use Section Vill if necessary)

 

C. O The court departs from the guideline range for one or more reasons provided in the Guidelines Manual.
(Also complete Section V.)

D. O The court imposed a sentence otherwise outside the sentencing guideline system (i.e., a variance). (Also complete Section VD
V. DEPARTURES PURSUANT TO THE GUIDELINES MANUAL (applicable)

A. The sentence imposed departs: (Check only one)
OD above the guideline range
0 below the guideline range

B. Motion for departure before the court pursuant to: (Check all that apply and specify reason(s) in sections C and D)

l.

3.

Plea Agreement

O binding plea agreement for departure accepted by the court

[) plea agreement for departure, which the court finds to be reasonable
CO plea agreement that states that the government will not oppose a defense departure motion.
Motion Not Addressed in a Plea Agreement

O government motion for departure

O defense motion for departure to which the government did not object
O defense motion for departure to which the government objected

O joint motion by both parties

Other

C = Other than a plea agreement or motion by the parties for departure

C. Reasons for departure: (Check ail that apply)

5HI.1 Age

5H1.11 Military Service

S5H1.11 Charitable Service/Good Works
5K1.1 Substantial Assistance

5K2.8 Extreme Conduct 5K2.21 Dismissed and Uncharged
Conduct

$K2.22 Sex Offender Characteristics

5K2,23 Discharged Terms of

Imprisonment

5K2.9 Criminal Purpose
§K2.10 Victim’s Conduct

4A1.3 Criminal History Inadequacy O 5K2.1 Death 5K2.12 Coercion and Duress
O 5K2.2 Physical Injury 5K2.13 Diminished Capacity
5H1.2 Education and Vocational Skills O 5K2.3 Extreme Psychological Injury 5K2.14 Public Welfare
5H1.3 Mental and Emotional Condition O 5K2.4 Abduction or Unlawful 5K2.16 Voluntary Disclosure of
Restraint Offense
5H1.4_ Physical Condition O SK2.5 Property Damage or Loss 5K2.17 High-Capacity, Semiautomatic
Weapon
5H1.5 Employment Record O SK2.6 Weapon 5K2.18 Violent Street Gang
5H1.6 Family Ties and Responsibilities [1 5K2.7 Disruption of Government $K2.20 Aberrant Behavior
Function
oO
oO
Oo
oO

5K2.0 Aggravating/Mitigating
Circumstances

5K2.11 Lesser Harm 5K2.24 Unauthorized Insignia

O O8 OO O 00 0 0000

5K3.1 Early Disposition Program
(EDP)

Other Guideline Reason(s) for Departure, to include departures pursuant to the commentary in the Guidelines Manual: (see “List of
Departure Provisions” following the Index in the Guidelines Manual.) (Please specify)

D. State the basis for the departure. (Use Section VII ifnecessary)
